Citation Nr: 0314943	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-01 143	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.  

2.  Entitlement to service connection for residuals of a 
right foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to May 
1973 and from October 1973 to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 RO decision which 
denied service connection for residuals of a right ankle and 
right foot injury.  

A videoconference hearing was held in June 2002, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


REMAND

The veteran asserts that he injured his right foot and right 
ankle during an incident in April 1976.  In this case, the 
Board notes that developmental deficiencies currently exist 
requiring a remand of the issues on appeal.  

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  
On Remand, the RO must assure compliance with the provisions 
of the VCAA.  

In this regard, it is noted that the duty to assist requires 
the VA to make "reasonable efforts to obtain relevant 
records (including private records)" and provide a medical 
examination or opinion when such examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (c) (2002).  In this case, the Board notes that other 
pertinent medical evidence may exist, specifically VA records 
of treatment for a right ankle and right foot disorder.  
Evidence in the file, including the veteran's testimony 
during the June 2002 videoconference hearing, shows that the 
veteran received treatment from 1995 to 2001 at the VA 
Medical Center in Decatur, Georgia; however records of such 
treatment have not been associated with the claims file.  In 
addition, the veteran testified that he received emergency 
room treatment for right ankle and foot injuries at 
Fitzsimmons Army Medical Center in April 1975 (in other 
accounts he seems to indicate 1976); however, such records 
have not been obtained.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.  
Appropriate notice should be provided to 
the veteran.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for any right foot or 
right ankle injury since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.  In particular, 
treatment records from the VA medical 
center in Decatur, Georgia, from 1995 to 
2001 should be obtained.  

3.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate agency, and request all 
available clinical records of treatment 
at Fitzsimmons Army Medical Center for a 
right ankle and/or right foot injury in 
April 1975 or, alternatively, April 1976.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.  

4.  Following completion of the above 
action, the RO should consider whether a 
current VA orthopedic examination may be 
warranted, to include the furnishing of 
an opinion as to the etiology of the 
veteran's claimed right ankle and foot 
disorders.  If deemed warranted, such an 
examination should be scheduled.  

5.  Thereafter, the matter should be 
readjudicated by the RO, including review 
of any newly submitted evidence.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


